Citation Nr: 1413184	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-37 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a low back disorder, to include degenerative disc disease.  

2. Entitlement to service connection for a neurological impairment of the bilateral lower extremities, to include peripheral neuropathy and radiculopathy, as secondary to service-connected low back disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to a disability rating in excess of 20 percent for a low back disorder is REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Radiculopathy of the right and left lower extremities is due to the Veteran's service-connected low back disorder. 

2.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremity is not related to service or to an incident of service origin, including to his service-connected low back disability. 


CONCLUSIONS OF LAW

1.  Bilateral radiculopathy of the lower extremities is proximately due to service-connected low back disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Peripheral neuropathy of the lower extremities is not related to service nor is it proximately caused or aggravated by service-connected low back disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a May 2008 letter that informed the Veteran of the elements necessary to substantiate a secondary service connection claim and informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).     

Additionally, the Veteran's STRs, VA and private treatment records, and Social Security Administration records, have been obtained.  VA also obtained October 2008 and June 2012 VA examination reports and a February 2014 Veterans Health Administration (VHA) opinion.  The Board finds that the medical evidence is adequate as it is based on review of the Veteran's claim file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
     
The Veteran contends that he is entitled to service connection for a neurological impairment of the bilateral lower extremities, secondary to service-connected low back disorder. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is diagnosed with peripheral neuropathy and radiculopathy of his lower extremities.  

An October 2008 VA examiner opined that the Veteran's peripheral neuropathy was not caused by or a result of his low back disability because the Veteran was diagnosed with idiopathic neuropathy.  A June 2012 VA examiner opined that the cause of the Veteran's neuropathy was unknown and thus less likely than not related to service or related to his service-connected back disorder.   

In June 2013, the Board requested a VHA medical specialist opinion.  A February 2014 opinion stated that after extensive review of appropriate medical literature, the radiculopathy is at least as likely as not related to the Veteran's service-connected low back disorder.  However, it is less likely than not that the peripheral neuropathy had its onset in service or was related to or aggravated by the Veteran's service-connected low back disorder as polyneuropathy can have a wide variety of causes.   

In light of the probative medical evidence of record, the Board finds that service connection for the Veteran's bilateral radiculopathy of the lower extremities, secondary to service-connected low back disorder, is warranted.  

Although the Veteran contends that his peripheral neuropathy is related to his service-connected low back disorder, his statements regarding the condition's etiology are of limited probative value as this determination involves a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board has considered the Veteran's lay statements and treatment records, as well as the medical opinions, and in light of the probative medical evidence of record, the Board finds that the Veteran's peripheral neuropathy is not related to service, and is not proximately caused or aggravated by the service-connected low back disorder.  Because the preponderance of the evidence is against the claim for service connection for peripheral neuropathy, this claim must be denied.    





ORDER

Service connection for radiculopathy of the right lower extremity is granted.

Service connection for radiculopathy of the left lower extremity is granted.

Service connection for peripheral neuropathy of the right lower extremity is denied. 

Service connection for peripheral neuropathy of the left lower extremity is denied. 


REMAND

In light of the Board's favorable decision in regards to the service connection claim for radiculopathy, the Veteran must be afforded a contemporaneous VA examination to determine the current severity of the Veteran's low back disorder and associated neurological impairment. 

The RO shall also associate any outstanding VA treatment records and provide the Veteran the opportunity to submit any additional pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment and associate such records with the claims file.  

2. Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim.  Such records should be sought.  

3. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include the extent of his pain-free motion after several repetitions.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of his service-connected right and left lower extremity any right and left-sided radiculopathy.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability, to include his right and left lower extremity radiculopathy, on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in an examination report.

4. After assigning evaluations for the Veteran's right and left lower extremity radiculopathy, readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


